OFFICE   OF THE AmORNEY      GENERAL   OF TEXAG
                                           AUSTIN
    QL-    0. MA”ll
    A-*~    OutDIAL




               Nonarable w..s#& O'mIi.el
               do~mar   of fb Stata of Texarr
               Austin, T~rar

               Dsar Oarernorr




                    Ia ,ocmo*~iaar
               this De-~,       ar
               lmaoived eighb aspar
P              Live   B&ack Santt                                     yeax   lrttor.

                                                           am rrsmt;*l     ,y ,$hR   ’
                                                           el8bn‘~ ..swlaP   fan fmQ
                                                         k ~rabieation rerk thr
                                                         &mmlpd     in,ia&h ~a& &a-
                                                        rexlu8 tthon9.n am c(paz-
                                                      oa, jaaks aa jenndbm with&t .
                                                      that thiby ahau. be aw86         into,
                                                     y a8 pmmarlbod   by law,    an4
                                                   i~StoekBaaitary(!omaisalm
                                            are briefly designated as follows:

                                          - Certain described partioru
                                      Port B6ntl tJountiss,
                                       100 - Certain aeeoribsd potilo~

                                           - Certain deaoribe0 portlcm~


                      0r willaay munty.
                      proalamat;iea No. 106 - Certain desarlbed area CU
                      Brasoria County.
                      proalamatlon No. 104 - Omtain dsaaribed portioaP
                      of Brazoria and Bert Bend Oenmti6e, ditfennt   ?rem
                      that dumaribed in moolamatlon   No. 99.
                      Proalamation No. 108 - Certain desoribed portions
                      of Harrle hunty.
                      Proolamatbon No. 106 - Certain desoribed part.8 of
                      rort Bald county.
                                                                      ,
Honorable W. I&e b*&&el.,    page 2



     The oaptlon o? I$oussBill 77, Chapter 35, Aots 1929,
First Celled Session  4&8t Le islature;whioh       is inoorporatsd
In Vernon*8 Fwnal Cob  aa .Art fale 358X50, Seations    1 - 37, aon-
talus in part the iollowlhg lauguager

     *An aat to provide for tM eradlaatlon lh the Stats
    0r Te~es of the .fwer 0arrWiug tick, hlargaropue Auuule-
    tue . . . ana authortilug the Oovarnor to isme   Pro-
    olamations designatbng oouutier and parts of acunties
    tar tlok eradiaation purposes and quarantining oountles   ~_
    and parts of sour&tee because OS tlak infestation; . . . w

     Por purposes   of applying this law to portionne of ths f3tate
or county to be .afiaated, it ap ears that two primary and di.s-
tlnot subdeota sre deal$ with tit!oughout its provisions, namely,
wtiok eradioation* and wquar9ntine.w    Brief exosrpte fromths
law are hereinafter set forth wherein proalematfons to bs is-
eusd by the Oovornor are rsfarxed to. With refersnee to au-
thorization of *tick   sradioation,w,in territory wherein suah
work is to be Rroseaut&,;we    partioularly notlae oeveral~pro-
vision8 of the lawt

    "&eO. 3. .*. ,*It is hmob~y-~@pea!illy pravidad
  that the Live Btook Badta5y4drsi~           ahall do-
  .swte., for tlak~:maUsut@nj     ,~~o:be.,prcr~~~~~by     :   ~,
  the Dovernor imne(Lia$oly npon tho'+tr
                                         -3 y whlah
  of this Aot, that part oi Live CIhkyDadut
  'was heretotore designated for tiok.~eradioatlon'by
  proohttation~or the Governor under Chapter 122,
  Aote of tln~Reg+u      Ses~lon oi the Thirty-Ninth
  Legislature, . ... . .

     Whermrer the Livs Stock Sauitary Commission de-
   signates any of'the aforesaid oouutiea or parts oi'
   counties for tiak sradiaatlon the mum shall be pro-
   olaimed by the Governor of the Stats Sol Texas, ...w

     %eO. 4. Whenever any oouuty, part 0i Couuty, dis-
   trict or territory Is designated for 'tick eradiaatlon
   by the &ire Stock Sanitary Cowmf.esion,and proeZaims&
   by the Governor, as herein provided said proolamati0n
   shall oontain a~prcwiaion quaranti$ng, said oouhty,
   part or aountg distriot or territory, ~snd the effect
   of suoh quarau&e   shall be to quarantine said ocunty,
   part 0r county; distrlot or territory and all lands,
   pastures, pens, lots, premi8ea, ....*




                                                       .
.-,
      Honorable, W. L%e O*Daniel,                  pa@   3



           Other pruvisians relating to Wquarantinew and the Ia-
      suanae of a proolamstlon by the (covernor ars hereinafter no-
      tioed 8

           =seo. 5. ....The Live Stook Sanitsry CommIaslon
         Is hereby authorins& to transfer, by proclamation
         of the Oorsrnor oountlee and parts o? Gouuties ?rom
         any area to ano&    area whsnevtjr the same is dssusd
         advisable or msessary  and to establish (ad) neoeslrary
         quarantines on lands, premises and live stock. ....n

           %sG. 4. Whsnster any GGunty, part of oounty die-
         triot or tsrrltory Is dsslgnatsd for tick  eradiGatlon
         by the Live EtoGk sanitary CommIesion and proolaimed
         byths Wornor,    as herein provided   said proolamatiGnJ
         8hall oontain a provision  quarantinfng said. Gounty,
         part o? county distriat or territory, and ths effect.
         of Buoh quaran&     shall be to quarantine said oounty,
         part o? aountyr diatriot or,terrItory and all   lands,
         pa8ture8,         pene;lot6,            premises,   . . ...*
           *Sea.         35.     ..r..Tha quarantining of allthG6e      ooun-
         theta and parts ,G? oounties whioh are dssfgnatad In
         Ssotlon 3 of this Aat a8 being in ths Inaotire Quarr
        ~..antlne&,~.drea
                      .~tahaU.~~&3qm.,sffeot;tveupols,.
                                                     the.,takb443
         e??eGt o? this Ast yMJwut   ths Iseuanoe of any pro-
         Glmatian.  ..-.*

           The aat ?urthsr provides In Bjotion~33, as to formr
      proohmatione  and area8 affeoted thereby, as tallows:
           * .....All'proalamations heretofore Issued by ths
         Governor  under protisions o? any fowsr law designa-
         ting-oountfes and parte ot oounttes   Xor tiok sradioa-
         tion, and also  suGh proolamatIGne qUara&hbg      Gotm-
         ties an& parts of oounties beoause o? tick +?eetation,
         whioh are still in'e??eGt at the tims of the taking
         e??GGt~~f this AGt, shall GGutInue In full ?OrGe and
         siteat, unless otherwise provided in this Act subject
         to the provisions and penalties of this Act wIthGut
         the Is~uanoe of proolamstions aftkr the passa$s of
         this Aot. ...."

           Section 1 of the Act, pertaining  to t&3 duties of the.
      Live Stook Sanitary JXuuuIsSion aB.provided In Artiole 7009,
      Vernon's Annotated Civil Statutes, In part, proVIds8i
         " . ...SaId Camrmission shall adopt nsoasssry rules
         and regulations, to bs proclaimed by the Governor
         of the Stats of T*I~B, for carry-      out the provi-
         Siam3      Of    this    AGt.   ...)(
                                                                        .
Honorable W. Lee O*Daniel, page 4



     As will be seen from the above quote4 provieions, our
present tiok eradloation law expressly providea that all rulee
an4 regulations adopted by the Lfve Stook Sanitary Oommiseion
are to be romulgate4 by the Qovernor, with specific provisions,
for proola %ein g oertaln territory a8 4eeignate4 by the Live Stook
Sanitary Commission open for wtibk eradication” an4 to be “quar-
antine4,” au4 in thia mapeot, it ia similar and follows closely
the provisions of former laws upon the subject. This being 80,
it 8eema that your question aa applied to the proposed proolaau+
tiane submitted is annered by Juetice Prendergast, erpeakiug for
the Court of Cr&ainal Appeals ia Mulkey va. State, 201 S. Vi.,991,
from whioh we quote:

     “It ha6 been correotly  he14 under eai4 Tiok Eradi-
   cation an4 Quarantine law that the court an4 jury ha4
   to take ju4loial‘~owle4ge   of the QOvernor’a proolama-
   tion proolalming muoh quarantine an4 the rule8 an4 re-
   gulations adopted by eal4 oomieaion, an4 that it was
   not neoeesary to prow them. MoloOeeY. State, 194 8.
   8. 953. Eovmver, neither this court nor any other
   court ie bound to take judioial notice of any rulea
   and regulations adopted by the 3af4~oommisaion whioh
   have net been proalaimed by the Governor. In fact
   suoh rules.anQ regulatione, even though adopted by the
 ‘..
   ocnrmissfon,are~rf~t~:Saroo~an4~effeot~~ear      ahdun-   ...
   til the Governor preelaim   them by his proo1amation.e

     It ie evident by the provbeione of Article 152S0, Veruon*a
Penal Code, an4 partioularly Seation 4 thereof under which the pro-
poeed proolamations appear to have been drawn, that the Legislature
intended that before any designated *Free Area’” with its lines Be-
fine4 oould beoome effeatire for purposes of wfiok eradication”
and mquarantine,W such territory 80 designated is to be proolaimed
by the Governor.

     Only in one instanoe does the law appear to render suoh
proclamation uuueoeseary, an4 that appears in the last sentence
of Section 3 of the law, whioh reade:

     “The reestablishment of quarantine on any portion
   of a county in the Free Area need not be proolaime4 by
   the Governor.”

     It will be noted that the above section does not provide
for reestablishment on any tiortion of a oounty in the -Free Area”
Honorable1. Lee O~Daniel,page 5


of'*tiok eradioatlon*but only the reestablishmentof *quarcantine"
need not be proolaimed by the Covernor. Aa the proposed proolema-
tions em premm tively drawn to meet tha,requirmmnta of Seofion
4 o$ theilaw, ths8 aeotionwould hare no applioetioa. The fadf
t&at all of tti p~opoae4 proolamat$onri, with the exosption of two,
being numbore 1CO and 101 are inBide the.*IneotlveQmrantined
AmaW a6 rrpeoified by $&on    B of'ths law, would not axaept.thQm
from the requirementthat they be prooleimad by the Oovernor, e8
their status as firea by Btatute is that of being *puarantineds
only.

     In view of the foregoing,you are rcapeotfullyadvieed
that in the,opinion of t&l6 DnperBnrnt the propose4 proclamation6
imued by the'Live Stook Sanitary Com&sion under tb8 pmrisioaS
of Article lb%Qo, Vernon*s Annotated Punal Code, an4 whioh we are
returning herewith,mnnot beouam effeotive without the aignatur@
of tha f30vernorr
                                        Yours vary truly
                                  ATTORIOCY-             OB TWXAS


                     ,,.          BY
                                                wk. ‘T.PC..
                                                          ‘lllng
                                                        ASSiSt&Uit
WJRKZM

AnROvEBAl?G   28,194o

/a/ Grover Sellers

FIRST ASSlI3TAWT
ATI'ORNEY GENEBAt


                                       APPROW
                                  opinion ommittoe
                                     By   Bws
                                       ohairmen




                                                    .